Citation Nr: 1039732	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a tumor 
removed from the right hand, claimed as right thumb and index 
finger with impaired function and nerve damage, to include as 
secondary to his service-connected residuals of a right shoulder 
acromioclavicular joint reconstruction, and to include as a 
result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1984 to January 
2000. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The Veteran was scheduled to appear for a personal hearing before 
a Veterans Law Judge at the RO in Nashville, Tennessee on 
November 5, 2008.  The Veteran failed to appear for said hearing, 
and he has not since asked for it to be rescheduled. Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

The Board additionally notes that the June 2005 rating decision 
denied service connection for osteoarthritis of the hip and 
osteoarthritis of the neck.  The Veteran filed a May 2006 notice 
of disagreement indicating that he wished to appeal these issues 
and the RO issued a February 2007 statement of the case (SOC).  
However, an appeal was not perfected as to these issues.  
Therefore, these issues are not before the Board.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




(CONTINUED NEXT PAGE)

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

The Board notes that the Veteran's service treatment records are 
silent for any complaints of, treatment for, or diagnosis related 
to his right hand.  Five months post-service, at a general May 
2000 VA medical examination, the Veteran reported intermittent 
occasional numbness to his right hand.  He stated that he had 
dropped coffee from his right hand, but that this only occurred 
on a sporadic basis.  During the physical examination portion of 
the examination he reported a tingling sensation affecting his 
right thumb and index finger, also at their bases, occurring on 
the average of every other day for just a few seconds.  The 
Veteran stated that he did not want any further investigation 
completed at that time.  A right hand disorder was not diagnosed.  

However, the Board has considered a January 2005 private treating 
physician's statement that the Veteran had recently undergone an 
excisional biopsy of a large soft tissue tumor from the thenar 
compartment of his right hand.  The physician indicated that 
there was nerve involvement and that one of the nerves in the 
Veteran's hand had to be sacrificed.  He reflected that pathology 
confirmed this lesion was an intramuscular lipoma.  The physician 
stated that "it is likely that this lesion had been present for 
a number of years possibly as long as five to seven years . . . 
During the time that this lesion was present, [the Veteran] was 
on active duty."  

As such, the private treating physician has placed the onset of 
the Veteran's current right hand disorder during his period of 
service.  However, the examiner's conclusion is speculative in 
nature.  Unfortunately, the law provides that service connection 
may not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board finds the above treating practitioner's statement is an 
"indication" that his current right hand disorder may be 
associated with service, but that there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
Additionally, it remains unclear whether the Veteran's right hand 
disorder is associated with his service-connected right shoulder 
disorder. 

As such, the Board finds that a VA examination is required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the 
extent of his right hand disorder and whether this disorder is 
proximately due to or the result of his service-connected right 
shoulder disorder, or is otherwise related to service. 

VA Treatment Records-  The Board observes that the Veteran 
receives treatment through the Memphis VAMC and the Memphis South 
Clinic (CBOC).  The most recent treatment records contained in 
the claims file are dated in January 2005 (VAMC) and from October 
2004 (CBOC).  While on remand, any treatment records from such 
facilities dated from January 2005 (VAMC) and from October 2004 
(CBOC) to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Insure that the Veteran has received 
adequate notice with regard to claims for 
an undiagnosed illness (38 C.F.R. § 3.317) 
and secondary service connection 
(38 C.F.R. § 3.310).

2.  Obtain VA outpatient treatment records 
from the Memphis VAMC beginning in January 
2005, and from the Memphis South Clinic 
(CBOC) beginning in October 2004.  Any 
negative search result should be noted in 
the record. 


3.  Following the development set forth in 
paragraphs (1) and (2) of this REMAND, 
schedule the Veteran for an examination to 
determine the nature and etiology of any 
disability of the right hand.  Any 
necessary testing should be conducted.  The 
claims file must be reviewed in conjunction 
with such the examination, and the examiner 
must indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the tumor of the Veteran's right hand 
disorder had its onset in service or within 
one year of service discharge.  In 
addressing this question, the examiner 
should consider and discuss the opinion 
from M.R.L., MD, which is dated in January 
2005.  

If it is determined that the tumor (right 
hand disability) did not have its onset 
during the Veteran's active service or 
within one year of service discharge, the 
examiner should state an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) the 
right hand disability was caused by, or 
aggravated by, his service-connected 
residuals of a right shoulder 
acromioclavicular joint reconstruction, or 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability had its onset in service or is 
otherwise related to service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
right hand (i.e., a baseline) before the 
onset of the aggravation.

If the Veteran's symptoms of the right hand 
cannot be ascribed to any known clinical 
diagnosis, specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an undiagnosed 
illness, as established by history, 
physical examination, and laboratory tests, 
that have either (1) existed for 6 months 
or more, or (2) exhibited intermittent 
episodes of improvement and worsening over 
a 6-month period.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

